DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
	This office action is being sent to correct an inadvertent deletion of text in the response to arguments section in the office action sent on 03/16/2021. References that were cited in the office action sent on 03/16/2021 are noted as previously cited below. See also interview summary. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
 
Response to Amendment
	The amendment received on 06/11/2021 is acknowledged. Claims 1-7, 9, and 20 have been amended. Claims 1-20 are currently pending. Claims 11-18 remain withdrawn.  Claims 1-10 and 19-20 have been treated on the merits. 
	
Response to Arguments
Applicant's arguments filed on 06/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that the secondary reference teaches away from using ATR-IR citing a portion of the reference in which Hansen defines the device and method specific to Hansen to exclude ATR-IR, this is not found persuasive as the device and specific method of Hansen is not relied upon for the rejection, rather Hansen is used to teach the wavelength/wave numbers to measure to detect the species of interests.
Applicant further argues that the low sensitivity of NIR and MIR and interference of water makes it difficult to obtain signals from solutes in solutions containing particulates.  This however is not found persuasive. A prima facie case of obviousness does not require the prior art teach that a combination of references be easy to use, but rather that it is within the skill of one of ordinary skill in the art and that they would have a reasonable expectation of success in doing so.  While applicant argues that obtaining signals  from solutes using ATR IR would be difficult, Sivakesava (“Determination of Sugars in Aqueous Mixtures Using Mid-Ingrared Spectroscopy” Applied Engineering in Agriculture, 2000, 16(5), 543-550/previously cited), Cozzolino (“An Attenuated Total Reflectance mid infrared (ATR-MIR) spectroscopy study of gelatinization in barley” Carbohydrate Polymers, 2014, 108, 266-271, published Feb 28 2014/previously cited), Bureau (“Applicant of ATR-FTIR for a rapid and simultaneous determination of sugars and organic acids in apricot fruit” Food Chemistry, 115, 2009, 1133-1140/previously cited), and Grassi (“Assessment of the sugars and ethanol development in beer fermentation with FT-IR and multivatiate curve resolution models”, Food Research International, 2014, 62, 602-608, published on April 8 2014/previously cited), -1 and 1800-1470 cm-1; however, sugars provide characteristic absorption from 1500-900 cm-1, and thus the prior art is readily capable of detecting solutes despite the signal from water. 
 Applicant further argues that the fouling of the sample side of IR ATR was generally thought to preclude its use. This is not found persuasive as ATR-IR has been used to as cited above for the detection.  Further, A prima facie case of obvious does not require that a method be effective in perpetuity nor that it preclude steps such as cleaning if it is necessary.  In addition, one of ordinary skill could use the devices of the prior art that are designed to prevent fouling of such surfaces such as that taught by Lendl (USPGPub 20110278457/previously cited).  As measurements of the solutes have been taken using the claimed method of ATR-IR and devices are known in the art that deal with fouling if it becomes an issue, applicant’s arguments are not persuasive. 
Applicant further argues that the secondary reference, Hansen, teaches away from the use of ATR-IR. This argument however is not found persuasive as Hansen is not used to teach the use of ATR-IR, but rather the Infrared wave numbers or wavelengths for detecting the species of interest. The use of ATR-IR is taught by the primary reference to Andersen as noted in the rejection.  Further the section referred to defines what the device of Hansen is meant to encompass, this definition does not teach that the ATR-IR is incapable of detecting the signals -1 to 650 cm-1, Sivakesava 4000 cm-1 to ~600 cm-1, Cozzolino 4000 cm-1  to 375 cm-1, and Grassi 6000 cm-1 to 600 cm-1,
Applicant further argues that Hansen does not teach assaying of slurry as it provides for filtration prior to detection, this is not found persuasive as the method of detection of Hansen is not used in the rejection of record, rather Hansen is used solely to teach the range of IR to detect the species of interest.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the method and device of Hansen is not used inline or online to the process. This is not found persuasive as the device and method of Hansen is not used to teach inline or at line measurements, nor is Hansen relied upon to teach a device or method for measurement.  Andersen teaches on line instrumentation can be used ([0019]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Hansen does not specifically teach the range of IR wavenumbers for ATR, this however is not found persuasive as the method of IR to detect the species of interest is based on the wave number/wavelength of the compounds of interest, the varied method of detection does not alter the wave number which causes the bond vibrations, bending and stretching which is producing the signal.  In addition similar ranges of detection are taught in the prior art as noted above by Bureau, Sivakesava, Cozzolino, and Grassi.
Applicant further argues that Andersen does not provide a teaching of in line testing, this argument is not found persuasive as the claims now require online or in line measurement.  The use of online instrumentation is taught by Andersen ([0019]).  
Applicant further argues that the wavelength of Hansen has been cherry picked from the reference.  This is not found persuasive as the entire teaching of the wave number/wave length used is used within the rejection. 
Applicant further argues that it is only through hindsight reconstruction that the instant invention is arrived at through Andersen and Hansen, noting the number of means of analysis, wavelengths taught by Andersen as well as online or at line instrumentation.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, only knowledge within the level of ordinary skill at the time of invention was used. 
Applicant argues that there is now specific disclosure of enablement in Andersen of Hansen for the specific combination.  This is not found persuasive as the references provide for the claimed limitations.  Further as noted in the prior art by each of Bureau, Sivakesava, Cozzolino, and Grassi, the claimed method of detection for analyzing the species of interest in complex solutions was known and described prior to the instant filing date. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5-8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (USPGPub 20110081672/previously cited) in view of Hansen (WO2009121423/IDS submitted).
Regarding claim 1 and the limitation “A method for controlling an enzymatic pretreatment process comprising: a) providing a sample slurry to a system with a tank;”, Andersen teaches methods for a biotechnological process in which samples in the form of a raw material are feed to a tank (Figure 1 and Figure 2, [0014], [0015], claims 1-10).  Andersen teaches the process may be hydrolysis of raw materials, liquefaction, or treatment of liquefaction effluent, by enzymatic hydrolysis to produce sugars, i.e. a  ([0002]-[0004], [0014]-[0018]).  The tank further comprises a means of agitation (Figure 1 and 2), the agitation of these components constitutes a slurry. 
Regarding claim 1 and the limitation “b) obtaining a sample slurry mixture by: adding one or more enzymes to the sample slurry if the sample slurry does not contain one or more enzymes already, or possibly adding one or more enzymes to the sample slurry already containing one or more enzymes;”,  Andersen teaches methods in which the raw material is combined with a biochemical agent such as an enzyme (Figure 1, [0014]-[0015]), as the tank has a means of agitation the resulting product constitutes a slurry. 
Regarding claim 1 and the limitations “c) continuously exposing a part of the sample  slurry mixture to an infrared (IR) spectrometer on-line and/or in-line;”, and “d) continuously measuring attenuated total reflectance (ATR) IR spectra of the sample slurry mixture with the IR 
Andersen teaches measurements at infrared and far infrared wavelengths which include the range of 2.9 to 25 µm ([0014], claim 5), which corresponds to wavenumbers 400 to 3500 cm-1.  Andersen however does not teach specifically measuring in the instantly claimed range for monitoring the process.  This difference however would have been obvious to one of ordinary skill in the art as Hansen teaches using infrared measurements within this specific range to monitor similar processes in the same filed of endeavor. 
In the same field of endeavor of monitoring biological hydrolysis process using infrared measurements, Hansen teaches measuring infrared data from 400 to 4000 cm-1, and more specifically 400 to 3000  cm-1 (Abstract, Claims 1 and 2, [0029]).  Hansen teaches the wavelengths in a method for monitoring the concentrations of components and the degree of 
One of ordinary skill in the art would thus find it obvious that the IR measurements taken in the method of Andersen be in the instantly claimed range of wave numbers as Hansen teaches measurements in this range specifically for monitoring the components desired, i.e. polysaccharides, degree of polymerization and monosaccharides produced.  One would be motivated to do so to monitor the specific components of interest accurately and effectively.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Hansen teaches performing measurements at such wavelengths for similar purposes in the same field of endeavor. 
Regarding claim 1 and the limitation “e) feeding the measured IR spectra to a calculating unit which:- calculates information relating to specific species present in the sample slurry mixture during the enzymatic pre-treatment process based on the IR spectra, wherein the information relating to the specific species present in the samples slurry mixture is a ratio between the different specific species, or a concentration of one or more of the specific species, or a degree of polymerization of one or more of the specific species; and feeds the information relating to the specific species in the sample mixture back to the user or to a tank control system connected to the tank.”, Andersen teaches that the measurements are used as inputs to a data processing unit to produce a values of interest, such as a concentration or degree of polymerization ([0014], [0015], [0017], [0018], Claim 7 and 8).  The data processing unit is a calculating unit.

Regarding claim 3 and the limitation “further comprising stirring the sample slurry mixture during at least part of the enzymatic pre-treatment process.”, Andersen teaches that 
Regarding claim 5 and the limitation “further comprising increasing or decreasing a temperature in the sample slurry or sample slurry mixture either:- prior to starting the enzymatic pre-treatment process, or during the enzymatic pre-treatment process, or in order to stop the enzymatic pre-treatment process.”,  Andersen further teaches that the data obtained may be used to control the temperature of the process ([0010]), and further teaches that great effort is taken to determine the optimum temperature for liquification ([0004]).  One of ordinary skill in the art would thus find it obvious that the temperature of the enzymatic treatment could be lowered or raised as necessary to determine and maintain the system at optimum temperature.  
Regarding claims 7 and 20 and the limitations “wherein the sample slurry includes material selected from natural occurring carbohydrates and starch and di- and polysaccharide containing crops.”, and “wherein the sample sample slurry includes material selected from the group consisting of cereals , barley, wheat, rye , oat, corn, rice , potatoes, straw, wood, starch and cornstover.”  Andersen teaches that the raw material may be natural carbohydrates such as starch and cellulose and the raw material may be crops, inlcuidng grains, wood, and maize/corn, containing such components ([0015]).
Regarding claim 8 and the limitation “wherein the enzymatic pre-treatment process is a mashing process conducted prior to a fermentation process”, Andersen teaches performing the method as a pretreatment to create sugars that are available for a subsequent fermentation ([0003]), and further describes such processes (Figures 1 and 2, [0014] and [0015]).  Anderson 
Regarding claim 10 and the limitation “The method according to claim 2, wherein the IR spectra are measured at wavenumber between 400-3000 cm-1”, Hansen teaches measuring infrared data at a preferred range of 400 to 3000  cm-1 (Abstract, Claims 1 and 2, [0029]).  One of ordinary skill in the art would thus find it obvious to measure data at this range.  

Claims 4, 9 and 19 are rejected and claims 1-3, 5-8, 10, and 20  are further rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Hansen as applied to claims 1-3, 5-8, 10, and 20 above, and further in view of Elvig (WO2009074650/IDS submitted)
For a discussion of what Andersen and Hansen teach, see the above section.  
Andersen and Hansen do not teach the addition of multiple enzymes with different optimum temperatures and performing the process at different temperatures, nor do Andersen and Hansen explicitly teach that water is added to the process. 
These differences would have been obvious to one of ordinary skill in the art as they are taught in the same field of endeavor mashing processes and enzymatic treatments of biomass for fermentation by Elvig.  
Regarding claims 4, 9, and 19 and the limitations “wherein water is added to the sample slurry mixture during the enzymatic pre-treatment process”, and “wherein multiple enzymes are added to the sample slurry mixture either at the same time or at different times and wherein a temperature of the sample slurry mixture is adjusted during the pre-treatment process to account for differences in temperature at which each of the multiple of enzymes are 
One of ordinary skill in the art would find it obvious that multiple enzymes could be added in the method Andersen and Hansen as Andersen teaches that multiple enzymes may be added ([0010], [0014], [0015]), One of ordinary skill in the art would further find it obvious that the enzymes added could have different optimum temperatures and the temperature changed to different optimum temperatures as Elvig teaches such steps in the same field of endeavor, and further teaches that such steps are common as they are commonly referred to as “enzyme rests”.  One of ordinary skill in the art would be motivated to do so to provide for optimum hydrolysis of the raw material components.   One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Elvig teaches these steps in the same field of endeavor and further teaches the steps are common, as Elvig teaches the steps have an often used name.  One of ordinary skill in the art would further find it obvious that the enzymes could be added with water as Elvig teaches such a delivery for the enzymes.  One of ordinary skill in the art would be motivated to do so to provide the enzyme using a stream which could be pumped and easily added to the raw material.    The addition of water and the means of 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657